DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 1/11/2021
	Claims 1-20 have been canceled by applicant.
	Claims 21-35 are pending.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 21-24, 26-29 and 31-34 are rejected under 35 U.S.C. 102(b) as being anticipated by Yates et al. (US 2014/0005652) hereinafter (“Yates”).
	With regard to claim 21, Yates discloses a surgical instrument (10) comprising: an electric motor (65); a power source (64) configured to supply power to said electric motor; a current sensor (110, 136) configured to measure a current draw of said electric motor; a motor controller (330) comprising an algorithm (a step-by-step of controlling the motor) configured to control said electric motor based on the current draw of said electric motor detected by said current sensor (110.136); an end effector (22,24), comprising: a first jaw; and a second jaw movable relative to said first jaw between an open position and a closed position to capture tissue positioned between said first jaw and said second jaw (22,24); and a tissue impedance sensor (various electrical parameters, such as impedance, delivered power or energy, etc., could be monitored and the output to particular electrodes 500 could be modified to produce the most desirable tissue effect. Additionally, another advantage is in the case of a metal staple or other electrically conductive object left from a previous instrument firing or surgical procedure that may cause a short of the electrodes. Such a short situation could be detected by the generator and/or multiplexer, and the energy could be modulated in a manner appropriate for the short circuit par 0099) system, comprising: an array of RF electrodes (energizing the electrodes 500 in sequence reduces the instantaneous power required from the RF source in comparison to a design that would has one set of electrodes as long as the combined length of the three segmented electrodes 500 shown in FIG. 23 par 0100); a plurality of electrical contacts; and a radio frequency (RF) (RF electrodes par 0108) energy generator powered by said power source (battery 64), wherein said RF energy generator is configured to transmit an RF signal to said array of RF electrodes, wherein said tissue impedance sensor system is configured to determine a tissue impedance of the captured tissue at the location of each RF electrode of said array of RF electrodes (various electrical parameters, such as impedance, delivered power or energy, etc., could be monitored and the output to particular electrodes 500 could be modified to produce the most desirable tissue effect par 0099).  
With regard to claim 22, Yates discloses the surgical instrument, further comprising a staple cartridge (34) including a plurality of staples (the staples of the staple cartridge 34 par 0051) removably stored therein.  
With regard to claim 23, Yates discloses the surgical instrument, wherein said staple cartridge (34) is replaceable (fig.3).  
With regard to claim 24, Yates discloses the surgical instrument, wherein said RF energy generator is configured to transmit a plurality of different RF signals to said array of RF electrodes (end effector may a number of co-linear, segmented active electrodes. The segmented could be energized synchronously or, more preferably, in sequence par 0016 see also fig.67).  
With regard to claim 26, Yates discloses a surgical instrument (10) comprising: an electric motor (65); a power source (64) configured to supply power to said electric motor; a current sensor (110, 136) configured to measure a current draw of said electric motor; a motor controller (330) configured to control said electric motor based on the current draw of said electric motor detected by said current sensor (110.136); an end effector (22,24), comprising: a first jaw; and a second jaw movable relative to said first jaw between an open position and a closed position to capture tissue positioned between said first jaw and said second jaw (22,24); and a tissue impedance sensor (various electrical parameters, such as impedance, delivered power or energy, etc., could be monitored and the output to particular electrodes 500 could be modified to produce the most desirable tissue effect. Additionally, another advantage is in the case of a metal staple or other electrically conductive object left from a previous instrument firing or surgical procedure that may cause a short of the electrodes. Such a short situation could be detected by the generator and/or multiplexer, and the energy could be modulated in a manner appropriate for the short circuit par 0099) system, comprising: an array of RF electrodes (energizing the electrodes 500 in sequence reduces the instantaneous power required from the RF source in comparison to a design that would has one set of electrodes as long as the combined length of the three segmented electrodes 500 shown in FIG. 23 par 0100); and a radio RF electrodes par 0108) energy generator, wherein said RF energy generator is configured to transmit an RF signal to said array of RF electrodes, an impedance calculator configured to calculate an impedance of the captured tissue (various electrical parameters, such as impedance, delivered power or energy, etc., could be monitored and the output to particular electrodes 500 could be modified to produce the most desirable tissue effect par 0099).  
 With regard to claim 27, Yates discloses a surgical instrument (10), wherein said motor controller (330) utilizes an algorithm (a step-by-step of controlling the motor) to control the speed of said electric motor (as known in the art).  
 With regard to claim 28, Yates discloses the surgical instrument, further comprising a staple cartridge (34) including a plurality of staples (the staples of the staple cartridge 34 par 0051) removably stored therein.  
With regard to claim 29, Yates discloses the surgical instrument, wherein said RF energy generator is configured to transmit a plurality of different RF signals to said array of RF electrodes (end effector may a number of co-linear, segmented active electrodes. The segmented could be energized synchronously or, more preferably, in sequence par 0016 see also fig.67).  
With regard to claim 26, Yates discloses a surgical instrument (10) comprising: an electric motor (65); a power source (64) configured to supply power (110, 136) configured to measure a current draw of said electric motor; a motor controller (330) configured to control said electric motor based on the current draw of said electric motor detected by said current sensor (110.136); an end effector (22,24), comprising: a first jaw; and a second jaw movable relative to said first jaw between an open position and a closed position to capture tissue positioned between said first jaw and said second jaw (22,24); and a tissue impedance sensor (various electrical parameters, such as impedance, delivered power or energy, etc., could be monitored and the output to particular electrodes 500 could be modified to produce the most desirable tissue effect. Additionally, another advantage is in the case of a metal staple or other electrically conductive object left from a previous instrument firing or surgical procedure that may cause a short of the electrodes. Such a short situation could be detected by the generator and/or multiplexer, and the energy could be modulated in a manner appropriate for the short circuit par 0099) system, comprising: a radio frequency (RF) (RF electrodes par 0108) energy generator powered by said power source (64), wherein said RF energy generator is configured to transmit an RF signal to said tissue impedance sensor system, and wherein said tissue impedance sensor system is configured to calculate a tissue impedance of the captured tissue at different locations along a length of said end effector (various electrical parameters, such as impedance, delivered power or energy, etc., could be monitored and the output to particular electrodes 500 could be modified to produce the most desirable tissue effect par 0099).  
With regard to claim 32, Yates discloses a surgical instrument (10), wherein said motor controller (330) utilizes an algorithm (a step-by-step of controlling the motor) to control the speed of said electric motor (as known in the art).  
With regard to claim 33, Yates discloses the surgical instrument, further comprising a staple cartridge (34) including a plurality of staples (the staples of the staple cartridge 34 par 0051) removably stored therein.  
With regard to claim 34, Yates discloses the surgical instrument, wherein said RF energy generator is configured to transmit a plurality of different RF signals to said tissue impedance sensor system (end effector may a number of co-linear, segmented active electrodes. The segmented could be energized synchronously or, more preferably, in sequence par 0016 see also fig.67).  
 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 25, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 2014/0005652) hereinafter (“Yates”) in view of Zand et al. (US 2009/0054908) hereinafter (“Zand”).
With regard to claims 25, 30 and 35, Yates discloses the surgical instrument and said tissue impedance sensor system (an array of RF electrodes) except for further comprises a plurality of frequency filters configured to limit which of said plurality of different RF signals are utilized to determine the tissue impedance of the captured tissue.  Zand teaches surgical instrument including tissue impedance sensor system (a radio frequency signal generator par 0096) and a plurality of frequency filters (568,572 fig.5b) configured to limit which of Filter 572 is also useful to block the emitted light from other sensing modalities and/or other light including ambient light par 0074).
In view of Zand teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Yates with filters in order to generate a signal indicative of a property of a subject tissue of the patient (Abstract).
Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/25/2022